





MEDICI VENTURES, INC.
NONQUALIFIED STOCK OPTION AGREEMENT


This Nonqualified Stock Option Agreement ("Option Agreement") is between Medici
Ventures, Inc., Delaware corporation (the "Company"), and
___________________________ ("Optionee"), who agree as follows:


Section 1.     Introduction. The Company has previously adopted the Medici
Ventures, Inc. Stock Option Plan (the "Plan") for the purpose of providing
eligible Employees, Directors and Consultants (as defined in the Plan) with
increased incentive to render services, to exert maximum effort for the business
success of the Company and to strengthen the identification of such individuals
with the shareholders. The Company, acting through the Administrator (as defined
in the Plan), has determined that its interests will be advanced by the
issu-ance to Optionee of an Option under the Plan.


Section 2.     Option. Subject to the terms and conditions contained herein, the
Company hereby irrevocably grants to Optionee the right and option ("Option") to
purchase from the Company ________ shares of the Company's common stock, $0.01
par value ("Common Stock"), at an Option Exercise Price of $______ per share.


Section 3.     Option Period. The Option herein granted may be exercised by
Optionee in whole or in part at any time during a ten (10) year period (the
"Option Period") beginning on _______________ (the "Date of Grant"), subject to
the limitation that the Option shall not be exercisable for more than a
percen-tage of the aggregate number of shares offered by the Option determined
by the number of Optionee's full years of employment with the Company from the
Date of Grant to the date of such exercise, in accordance with the following
schedule:


Number of                 Percentage of
Full Years                    Shares Purchasable


___1                            ___%
___2                            ___%
___3                            ___%


Notwithstanding anything in this Option Agreement to the contrary, the
Administrator, in its sole discretion, may waive the foregoing schedule of
vesting and upon written notice to Optionee, accelerate the earliest date or
dates on which any of the Options granted hereunder are exercisable.


Section 4.     Procedure for Exercise. The Option herein granted may be
exercised by the delivery by Optionee of written notice to the Secretary of the
Company setting forth the number of shares of Common Stock with respect to which
the Option is being exer-cised. The Option Exercise Price shall be paid, to the
extent permitted by Applicable Laws, either (a) in cash or by certified or bank
check at the time the Option is exercised or (b) in the discretion of the
Administrator, upon such terms as the Administrator shall approve: (i) by
delivery to the Company of shares of Common Stock, duly endorsed for transfer to
the Company, with a Fair Market Value on the date of delivery equal to the
Option Exercise Price (or portion thereof) due for the number of shares being
acquired; (ii) by a "net exercise" procedure effected by withholding the minimum
number of shares of Common Stock otherwise issuable in respect of the Option
that are needed to pay the Option Exercise Price; (iii) by any combination of
the foregoing methods; or (iv) in any other form of legal consideration that may
be acceptable to the Administrator. If the Option Exercise Price is paid by
delivery to the Company of other Common Stock acquired, directly or indirectly
from the Company, it shall be paid only by shares of Common Stock that have been
held for more than six months (or such longer or shorter period of time required
to avoid a charge to earnings for financial accounting purposes). Notice may
also be delivered by fax provided that the Option Exercise Price of such shares
is received by the Company via wire transfer on the same day the fax
transmission is received by the Company. The notice shall specify the address to
which the certificates for such shares are to be mailed. This Option shall be
deemed to have been exercised immediately prior to the close of business on the
date (i) written notice of such exercise and (ii) payment in full of the
exercise price for the number of share for which Options are being exercised,
are both received by the Company and Optionee shall be treated for all purposes
as the record holder of such shares of Common Stock as of such date.


As promptly as practic-able after receipt of such written notice and payment,
the Company shall deliver to Optionee certificates for the number of shares with
respect to which such Option has been so exercised, issued in Optionee's name or
such other name as Optionee directs; provided, however, that such delivery shall
be deemed effected for all purposes when a stock transfer agent of the Company
shall have deposited such certifi-cates in the United States mail, addressed to
Optionee at the address specified pursuant to this Section 4.







--------------------------------------------------------------------------------





Section 5.     Termination of Continuous Service. In the event Optionee's
Continuous Service terminates, Optionee may exercise the Option (to the extent
that Optionee was entitled to exercise the Option as of the date of termination)
until the expiration of the Option Period; provided that, if the termination of
Continuous Service is by the Company for Cause, the entire Option (whether or
not vested) shall immediately terminate and cease to be exercisable. If, after
termination, Optionee does not exercise the Option before the expiration of the
Option Period, the Option shall terminate.


Section 6.     Transferability. This Option shall not be trans-fer-able by
Optionee otherwise than by Optionee's will or by the laws of descent and
distribution. During the lifetime of Optionee, the Option shall be exercisable
only by Optionee or his authorized legal representative. Any heir or legatee of
Optionee shall take rights herein granted subject to the terms and conditions
hereof. No such trans-fer of this Option Agreement to heirs or legatees of
Optionee shall be effec-tive to bind the Company unless the Company shall have
been furnished with written notice thereof and a copy of such evidence as the
Administrator may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions
here-of.


Section 7.     No Rights as Shareholder. Optionee shall have no rights as a
shareholder with respect to any shares of Common Stock covered by this Option
Agreement until the Option is exercised by written notice and accompanied by
payment as provided in Section 4 of this Option Agreement.


Section 8.     Adjustments. The shares of Common Stock subject to the Option may
be adjusted or terminated in any manner as contemplated by Section 10 of the
Plan.


Section 9.     Change in Control. In the event of a Change in Control, the
provisions of Section 11 of the Plan shall apply.


Section 10.    RESERVED


Section 11.     Shareholders' Agreement. Optionee acknowledges that, in
connection with the grant, vesting and/or exercise of this Option, the
Administrator may require Optionee to execute and become a party to the
Shareholders' Agreement as a condition of such grant, vesting and/or exercise.


Section 12.     Compliance With Securities Laws. Upon the acqui-si-tion of any
shares pursuant to the exercise of the Option herein granted, Optionee (or any
person acting under Section 6) will enter into such written representations,
warranties and agreements as the Company may reasonably request in order to
comply with applicable securities laws or with this Option Agreement.


Section 13.     Compliance With Laws. Notwithstanding any of the other
provisions here-of, Optionee agrees that he or she will not exercise the Option
granted hereby, and that the Company will not be obligated to issue any shares
pursuant to this Option Agreement, if the exercise of the Option or the issuance
of such shares of Common Stock would consti-tute a violation by Optionee or by
the Company of any provision of any law or regulation of any governmental
authority.


Section 14.     Withholding of Tax. To the extent that the exercise of this
Option or the disposition of shares of Common Stock acquired by exercise of this
Option results in compensation income to Optionee for federal or state income
tax purposes, Optionee shall pay to the Company at the time of such exercise or
disposition such amount of money as the Company may require to meet its
obligation under applicable tax laws or regulations and, if Optionee fails to do
so, the Company is authorized to withhold from any cash remuneration then or
thereafter payable to Optionee, any tax required to be withheld by reason of
such resulting compensation income or Company may otherwise refuse to issue or
transfer any shares otherwise required to be issued or transferred pursuant to
the terms hereof. Payment of the withholding tax by Optionee shall be made in
accordance with Section 9(e) of the Plan.


Section 15.     No Right to Employment or Other Service. Nothing in the Plan or
this Option Agreement shall confer upon Optionee any right to continue to serve
the Company in the capacity in effect at the time the Optionee was granted or
shall affect the right of the Company to terminate (a) the employment of
Optionee with or without notice and with or without Cause or (b) any other
service relationship between Optionee and the Company, as the case may be. The
cause of any termination of employment or service shall be determined by the
Administrator, and its determination shall be final.


Section 16.     Resolution of Disputes. As a condition of the granting of the
Option hereby, Optionee and Optionee's heirs, personal representatives and
successors agree that any dispute or disagreement which may arise hereunder
shall be determined by the Administrator in its sole discretion and judgment,
and that any such determi-nation and any inter-pretation by the





--------------------------------------------------------------------------------





Administrator of the terms of this Option Agreement shall be final and shall be
binding and conclusive, for all purposes, upon the Company, Optionee, and
Optionee's heirs, personal representatives and successors.


Section 17.     Legends on Certificate. The certificates represent-ing the
shares of Common Stock purchased by exercise of the Option will be stamped or
otherwise imprinted with legends in such form as the Company or its counsel may
require with respect to any applicable restrictions on sale or transfer and the
stock transfer records of the Company will reflect stop‑transfer instruc-tions
with respect to such shares.


Section 18.     Notices. Any notice required to be delivered to the Company
under this Agreement shall be in writing and addressed to the Secretary of the
Company at the Company's principal corporate offices. Any notice required to be
delivered to Optionee under this Option Agreement shall be in writing and
addressed to Optionee at Optionee's address as shown in the records of the
Company. Either party may designate another address in writing (or by such other
method approved by the Company) from time to time. The Company shall be under no
obligation whatsoever to advise Optionee of the existence, maturity or
termination of any of Optionee's rights here-under and Optionee shall be deemed
to have fami-liarized himself or herself with all matters con-tained herein and
in the Plan which may affect any of Optionee's rights or privileges hereunder.


Section 19.     Construction and Interpretation. Whenever the term "Optionee" is
used herein under circumstances applicable to any other person or persons to
whom this award, in accor-dance with the provisions of Section 6 hereof, may be
transferred, the word "Optionee" shall be deemed to include such person or
persons.


Section 20.     Agreement Subject to Plan. This Option Agreement is sub-ject to
the Plan. The terms and provisions of the Plan (including any subsequent
amend-ments thereto) are hereby incorporated herein by reference thereto. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail. All defini-tions of words and terms contained in the Plan
shall be applicable to this Option Agreement.


Section 21.     Successors and Assigns. The Company may assign any of its rights
under this Option Agreement. This Option Agreement will be binding upon and
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer set forth herein, this Agreement will be binding
upon Optionee and Optionee's beneficiaries, executors, administrators and the
person(s) to whom the Option may be transferred by will or the laws of descent
or distribution.


Section 22.     Severability. The invalidity or unenforceability of any
provision of the Plan or this Option Agreement shall not affect the validity or
enforceability of any other provision of the Plan or this Option Agreement, and
each provision of the Plan and this Option Agreement shall be severable and
enforceable to the extent permitted by law.


Section 23.     Discretionary Nature of Plan. The Plan is discretionary and may
be amended, cancelled or terminated by the Company at any time, in its
discretion. The grant of the Option in this Option Agreement does not create any
contractual right or other right to receive any Options or other Awards in the
future. Future Awards, if any, will be at the sole discretion of the Company.
Any amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of Optionee's employment or
other service with the Company.


Section 24.     Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Option, prospectively or retroactively; provided,
that, no such amendment shall adversely affect Optionee's material rights under
this Option Agreement without Optionee's consent.


Section 25.     No Impact on Other Benefits. The value of Optionee's Option is
not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.


Section 26.     Counterparts. This Option Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Counterpart signature
pages to this Option Agreement transmitted by facsimile transmission, by
electronic mail in portable document format (.pdf), or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.


Section 27.     Acceptance. Optionee hereby acknowledges receipt of a copy of
the Plan and this Option Agreement. Optionee has read and understands the terms
and provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Option Agreement. Optionee acknowledges that
there may be adverse tax consequences upon exercise of the Option or disposition
of the underlying shares and that Optionee should consult a tax advisor prior to
such exercise or disposition.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Nonqualified Stock Option Agreement has been executed
as of the ____ day of ___________, ______.


MEDICI VENTURES, INC.








By:    __________________________________


Name:
__________________________________



Title:    __________________________________




OPTIONEE






________________________________________







